Citation Nr: 0309815	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-15 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin rash due to 
exposure to Agent Orange.

2.  Entitlement to service connection for a disability 
manifested by shortness of breath due to exposure to Agent 
Orange.

3.  Entitlement to service connection for headaches, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 RO decision that denied service 
connection for a rash and a disability manifested by 
shortness of breath, claimed as due to Agent Orange exposure, 
and which also denied service connection for headaches.  The 
RO later denied service connection for headaches claimed as 
due to service-connected PTSD.


FINDINGS OF FACT

1.  A chronic skin disorder was not present during active 
service or for years thereafter.  The veteran now has various 
skin conditions which began years after service and were not 
caused by any incident of service including Agent Orange 
exposure in Vietnam.

2.  A chronic disability manifested by shortness of breath 
was not present during active service or for years 
thereafter.  The veteran now has chronic obstructive 
pulmonary disease (COPD) which began years after service and 
was not caused by any incident of service including Agent 
Orange exposure in Vietnam.

3.  Headaches unequivocally existed prior to service, were 
not permanently worsened by service, and were not caused or 
permanently worsened by service-connected PTSD.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

2.  A disability manifested by shortness of breath was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  Headaches were not incurred in or aggravated by active 
service, and are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from June 1964 
to April 1967, which included a period of service in Vietnam.  
His military decorations include the Combat Infantryman 
Badge.

Service medical records include a May 1964 enlistment 
examination which noted no pertinent defects.  On the 
accompanying medical history form, the veteran gave a history 
of headaches which were relieved by medication.  In September 
1964, he was seen for a complaint of headaches; he related 
that he had headaches for 7 to 8 years; and he was given 
medication for the problem.  He was treated for complaints of 
headaches, including migraine, in March and May 1965.  In 
December 1965, he was seen multiple times for complaints of 
headaches; he reported having had headaches for the past 3 to 
4 years; and he described having injured his head in 1958 in 
a car accident and having been hit in the head with bird shot 
while hunting in 1959.  A skull X-ray study in December 1965 
was negative for pathology; and headaches were treated with 
medication.  Headaches were again treated in January 1966.  
The veteran was treated for complaints of headaches with 
nausea and vomiting in April and December 1966, and 
assessments included migraine or vascular headaches.  The 
service medical records describe no chronic skin or breathing 
problems.  At the April 1967 service separation examination, 
no pertinent defects were found.  On the accompanying medical 
history form, the veteran checked a space to indicate a 
history of headaches.

In a May 1991 report of a private medical examination, in 
connection with the Agent Orange Payment Program, the doctor 
noted he had seen the veteran at various times from 1989 to 
1991.  Among the listed symptoms and findings were post 
stress syndrome likely due to Vietnam stress, brown 
discoloration over the extremities, headaches (the etiology 
of which was stress versus migraine), and complaints of 
shortness of breath.  The veteran was advised to discontinue 
smoking.

In an after April 1997, the veteran filed claims for service 
connection for multiple conditions.  

The veteran underwent a VA general medical examination in 
September 1997.  He reported having migraines during active 
service.  He said his headaches were now less frequent (once 
every 6 months) and relieved by Tylenol, and he felt that 
medication for his arthritis may have been taking care of the 
headaches.  Examination showed a chest scar from coronary 
artery bypass surgery which had been performed three weeks 
ago.  The veteran reported he had smoked cigarettes for 40 
years and currently smoked a pack per day.  His respiratory 
system was clear to auscultation and percussion.  The skin 
revealed some depigmented spots on both arms.  Diagnoses 
included a history of migraine headaches.  In a September 
1997 addendum, the VA doctor commented that the diagnosis of 
migraine headaches was based on history and physical 
examination, not on any specific medical tests.

The veteran underwent a VA examination of the skin in 
November 1997.  He reported being exposed to Agent Orange in 
Vietnam.  He recalled that during service he had a burning 
type of rash for which he had been given some type of cream.  
He also reported minimal exposure to defoliants in his 
civilian occupation as a cotton farmer.  The current 
examination showed a minimal amount of seborrheic dermatitis 
in the scalp with considerable weathering changes of his skin 
manifested by large number of lentigines on the face, neck, 
torso, and arms.  He also had actinic keratoses on the hands, 
especially on the left.  There was a bronzing color of his 
skin generally with hypopigmented atrophic scars of the backs 
of both hands, particularly the right, with only a few 
scattered milia on the left temple and left hand.  There was 
no hypertrichosis of the temple areas of the face, but there 
was a generally bronzing color of the skin.  He had several 
surgical scars.  He had a right ear nodule compatible with 
basal cell carcinoma.  There was a scar on the nasal bridge 
from a prior excision of unknown type of pigmented lesion.  
There also was a scar on the right cheek from an excision of 
an unknown type of tumor.  He had lost considerable hair from 
both legs, and there was  minimal tinea pedis.  He had a 
large external anal tag and evidence of prior tinea cruris.  
Under diagnoses, the examining doctor noted that porphyria 
cutanea tarda should be ruled out.  Other diagnoses were 
probable basal cell carcinoma of the right ear; recurrent 
pigmentary lesion of the nasal bridge, probable lentigo 
maligna; minimal tinea pedis; tinea cruris, resolved; anal 
polyp; actinic skin damage manifested by actinic keratoses 
and lentigines; and mild seborrheic dermatitis.  

In a March 1998 addendum to the VA skin examination, the 
doctor noted that additional diagnostic tests did not 
establish a diagnosis of porphyria cutanea tarda.  It was 
commented that such could not be ruled out because the test 
values would go back to normal after stopping drinking, and 
the veteran had been a heavy drinker for many years.  There 
was no evidence of chloracne on examination.  The examining 
doctor was not aware of what had happened with regard to the 
possibility of skin cancer of the right ear and a recurrent 
lesion on the nasal bridge.  The veteran did have minimal 
fungus of the feet and groin, an anal polyp, and considerable 
actinic skin damage manifested by actinic keratoses, 
lentigines, and seborrheic dermatitis.  The doctor said that 
these skin conditions were not associated with Agent Orange, 
and they were more attributable to considerable sun exposure 
earlier in life.  The examining doctor concluded that he was 
comfortable in stating that the conditions for which the 
veteran was diagnosed were not related to Agent Orange 
exposure.  

According to a January 1999 decision of the Social Security 
Administration (SSA), the veteran was disabled for SSA 
disability benefits purposes since July 1997 due to coronary 
artery bypass grafting, bilateral carpal tunnel syndrome, 
degenerative arthritis of the hips and knees, and chronic 
obstructive pulmonary disease (COPD).  The decision 
summarized medical evidence from the 1990s.

Medical records from 2000 and 2001 show the veteran was 
treated by Dr. James D. King, primarily for conditions not 
involved in the present appeal.  

On examinations by the VA in December 2002 and January 2003, 
the veteran was diagnosed with PTSD.  At the January 2003 
examination, the veteran reported he received private medical 
treatment for various physical conditions including 
headaches.

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statements of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Identified 
medical record have been obtained, and the veteran states 
there is not other evidence to submit.  VA examinations have 
been provided where warranted.  The VA has satisfied the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

A veteran who served in Vietnam is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection may be presumed for certain specified diseases 
which are manifest to a compensable degree within certain 
periods after service.  With regard to skin conditions, 
specified Agent Orange conditions include chloracne (or other 
acneform disease consistent with chloracne) and porphyria 
cutanea tarda when such conditions are manifest to a 
compensable degree within a year after the last date of 
herbicide exposure in service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances of aggravation in which 
an established service-connected disorder results in an 
additional increment of disability of another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).

1.  Skin rash

The service medical records do not show a chronic skin 
disorder during the veteran's 1964-1967 active duty, and 
there is no evidence of a skin condition until many years 
after service.  None of the post-service medical records show 
the specific Agent Orange skin conditions of chloracne (or 
other acneform disease consistent with chloracne) and 
porphyria cutanea tarda, let alone within the one year 
presumptive period.  A 1997 VA skin examination notes the 
veteran has a number of current skin conditions, including 
fungal infections, conditions related to prolonged sun 
exposure (he worked as a farmer for many years), etc.  In a 
1998 addendum, the doctor noted that such conditions were 
unrelated to Agent Orange exposure.  

The weight of the credible evidence demonstrates that a 
chronic skin disorder was not present during active service 
or for years thereafter, and that the current skin conditions 
were not caused by any incident of service including Agent 
Orange exposure in Vietnam.  The claimed skin disorder was 
not incurred in or aggravated by service.  The preponderance 
of the evidence is against the claim for service connection; 
thus the benefit- of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

2.  Shortness of breath

The veteran claims he has a disability manifested by 
shortness of breath and that such is related to Agent Orange 
exposure during Vietnam service.  The service medical records 
from his 1964-1967 active duty do not show a chronic lung 
disorder, and there is no evidence of such for many years 
after service.  Several records refer to a long history of 
cigarette smoking, and there is evidence of the lung 
condition of COPD in the 1990s.  COPD is not one of the 
specified disease in the law related to presumptive service 
connection based on Agent Orange exposure.  It should also be 
noted that, in determining which disabilities are to be added 
to the Agent Orange disease list of the law, the VA Secretary 
has taken into account medical and scientific studies by the 
National Academy of Sciences, and results are periodically 
published in the Federal Register, most recently on June 24, 
2002 (67 Fed. Reg. 42600-08).  To date, medical studies have 
not satisfactorily linked COPD with Agent Orange exposure.

The weight of the credible evidence demonstates that a 
chronic disability manifested by shortness of breath was not 
present during active service or for years thereafter, and 
such a condition (including currently diagnosed COPD) began 
years after service and was not caused by any incident of 
service including Agent Orange exposure in Vietnam.  The 
claimed condition was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim for service connection; thus the benefit- of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

3.  Headaches

Headaches represent a subjective complaint, and while they 
may not have been technically "noted" on the 1964 service 
entrance examination, at that time there was a credible 
history of headaches dating from before service and treated 
by medication.  Several in-service medical records also 
recite the veteran's reliable history of having had headaches 
since well before entrance into service.  The preservice 
existence of headaches is shown by clear and unmistakable 
evidence, and the presumption of soundness on entrance into 
service is rebutted.  

Since headaches existed since before service, service 
connection requires that the condition be aggravated by 
service.  The veteran was treated for headaches with 
medication on a number of occasions in service.  But by the 
time of his 1967 service separation examination, his 
headaches appeared to be no worse as compared to what they 
were before service.  There is no medical evidence of 
headaches for many years after service.  At the 1997 VA 
examination, the veteran reported he now only had headaches 
about once every 6 months, relieved by medication.  

Temporary or intermittent flare-ups during service of a 
preservice condition are not sufficient to establish 
aggravation; rather, aggravation requires worsening of the 
underlying condition.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  Comparing what is known of the veteran's headaches 
before, during, and after service, no permanent worsening of 
the condition on account of service is shown.  That is, there 
was no service aggravation of the preservice headache 
disorder.

The veteran also raises the theory of secondary service 
connection for headaches, arguing that they are related to 
his service-connected PTSD.  Logically the veteran's PTSD did 
not cause his headache disorder, given that the medical 
evidence shows that headaches existed for many years before 
the onset of PTSD (and in fact headaches existed even before 
the veteran was in service).  With regard to the Allen theory 
of secondary service connection by aggravation, the medical 
evidence does not suggest that there is an additional 
increment of headache disability which is attributable to the 
service-connected PTSD.

The Board must conclude that headaches were not incurred in 
or aggravated by active service, and are not proximately due 
to or the result of a service-connected disability.  Neither 
direct nor secondary service connection for headaches is 
warranted.  The preponderance of the evidence is against the 
claim for service connection; thus the benefit- of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a skin rash, a disability manifested 
by shortness of breath, and headaches is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

